Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-20 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a plurality of spaced apart mounting holes; and a mounting rail attached to an underside of the base plate for engaging a guide slot on the table saw surface, in combination with other limitations set forth in claim 1. 
              The prior art also fails to teach a plurality of spaced apart mounting holes; the pivot pin pivotally connecting a center of the guiderail to a center of the base plate; and the guiderail is temporarily securable to the base plate at opposite ends of the guiderail via a pair of the plurality of spaced apart guiderail mounting holes that are symmetrically-opposed to one another, in combination with other limitations set forth in claim 8. 
                The prior art also fails to teach that the compression spring is configured to secure a piece of wood against the horizontal fence; and the guiderail is temporarily securable to the base plate at opposite ends of the guiderail via a pair of the plurality of guiderail mounting holes that are symmetrically-opposed to one another, in combination with other limitations set forth in claim 15.

             Regarding claims 1, 8, and 15, Small (4,608,761), Dritenbas (5,293,801), Berkeley (5,000,237) and Novak (3,901,498) alone or in combinations thereof, as applied to the rejection of claims in the Non-Final Rejection mailed on 07/21/2022, fail to teach above-mentioned limitations.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 8 and 15.   

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 7, 2022